            Case 8:19-cv-00823-LEK Document 11 Filed 10/27/20 Page 1 of 15




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

PATRICK B. o/b/o D.B.,

                                    Plaintiff,

        -against-                                             8:19-CV-0823 (LEK)

ANDREW SAUL,
Commissioner of Social Security,1

                                    Defendant.


                          MEMORANDUM-DECISION AND ORDER

I.      INTRODUCTION

        This Social Security appeal is before the Court following a decision of the Commissioner

of the Social Security Administration (“SSA”) denying Plaintiff benefits. Both parties have filed

briefs. Dkt. Nos. 7 (“Plaintiff’s Brief”), 10 (“Defendant’s Brief”).

        On appeal, Plaintiff argues that the Administrative Law Judge (“ALJ”) failed to properly

evaluate three of the six functional domains that could categorize Plaintiff as disabled. See

generally Pl.’s Br.

        For the reasons that follow, the Court remands this case to the Commissioner for further

proceedings consistent with this decision.

II.     BACKGROUND

        A. Procedural History

        Plaintiff D.B., born on January 31, 2007, filed for supplemental security income on

January 4, 2016, alleging disability under Title XVI of the Social Security Act based on trouble



        1
        Saul is automatically substituted for Acting Commissioner Nancy A. Berryhill as the
defendant in this case. See Fed. R. Civ. P. 25(d).
           Case 8:19-cv-00823-LEK Document 11 Filed 10/27/20 Page 2 of 15




hearing, a learning disability, and trouble seeing. See Dkt. No. 6 (“Record”) at 10, 127–32.

Plaintiff’s application was denied initially. Id. He then requested a hearing and appeared and

testified before ALJ Patrick H. Morrison on March 29, 2018. Id. at 10. In a decision dated June

8, 2018, ALJ Morrison found that Plaintiff was not disabled under the Social Security Act. Id. at

10–33. The Appeals Council denied Plaintiff’s request for review of the ALJ’s decision, id. at

1–6, making the ALJ’s decision the final decision of the Commissioner.

       B. Factual History

       As stated by Plaintiff, and incorporated by the Commissioner, most of the Plaintiff’s

relevant medical evidence is within his school records. Pl.’s Br. at 5–12; Def.’s Br. at 4.2

       Plaintiff’s report card from the 2014-15 school year, during which he was in the first

grade, shows him as mostly “developing” (not yet consistent in demonstrating an understanding

of concepts, skills, and processes taught even with support) or “emerging” (not demonstrating an

understanding of grade level concepts, skills, and processes and performing significantly below

grade level expectations) in his foundational reading/comprehension skills, operations and

algebraic thinking, social studies, and science. R. at 206–07.

       Plaintiff’s report card from the 2015-16 school year, during which he was in the second

grade, shows him as mostly “developing” or “emerging” in his reading standards for

informational text and literature, foundational skills, writing standards, speaking and listening

standards, language standards, and mathematical standards. Id. at 215–23. Plaintiff’s first

Individualized Education Program (“IEP”) was implemented during this year and generally



       2
        In its citations to Plaintiff’s Brief and Defendant’s Brief, the Court refers to the page
numbers produced by CM/ECF, not the page numbers stamped onto the documents themselves.

                                                 2
         Case 8:19-cv-00823-LEK Document 11 Filed 10/27/20 Page 3 of 15




shows Plaintiff progressing gradually towards the IEP’s goals. Id. Plaintiff’s report card noted

multiple times that repetition and review were essential because of Plaintiff’s memory issues. Id.

The report card also notes that Plaintiff’s hearing deficits were a major contributor to his deficits

in both reading and writing since he could not hear things properly. Id. This led to him not being

able to pronounce or spell words properly. Id. Lastly, this report card notes that Plaintiff’s

struggle to focus interfered with his academic progress. Id.

       For reading, Plaintiff struggled with focus and attention. Id. at 216–17. Plaintiff was also

inconsistent on completing skills and tasks, requiring additional help and prompting. Id. The

reading specialist noted that Plaintiff was placed one grade level below his current grade on a

reading assessment test and could not read words but instead guessed what made sense. Id. at

158–65, 216–17. Plaintiff’s second grade teacher, Erica Webster, noted that he had difficulty

following multi-step questions, did not participate in class discussions, and rarely raised his

hand. Id. He needed guidance to state the main idea of a story, he had a hard time identifying

letters and sounds of the alphabet, and his sight word vocabulary was below grade level. Id.

       For math, Plaintiff required a lot of small group and one-on-one support, was easily

distracted, exhibited poor organization and neatness, and rushed through his work and made

careless errors. Id. at 179. He used graph paper to align his problems which “help[ed] with his

fine motor weaknesses.” Id. Plaintiff was also one grade level below his current grade on a math

assessment. Id. at 179, 218. Plaintiff’s math specialist noted that Plaintiff had difficulty

distinguishing between different mathematical operations, had difficulty with word problems,

and did not understand necessary concepts. Id. at 179.




                                                  3
         Case 8:19-cv-00823-LEK Document 11 Filed 10/27/20 Page 4 of 15




       For writing, Plaintiff’s second grade teacher noted that his assignments were difficult to

read due to lack of neatness, he did not represent all of the sounds in the words, he did not put

his ideas in complete sentences, and he used capital letters in the middle of words. Id. at 179,

218. According to Plaintiff’s Instructional Support Team, Plaintiff had problems with

handwriting, drawing, lining things up properly, cutting, and coloring. Id.

       On January 13, 2016, Ms. Webster filled out a Teacher Questionnaire provided by the

SSA. Id. at 158–65. She noted Plaintiff’s struggles in math, reading, and writing on this

evaluation. Id. In addition, she noted that Plaintiff had a slight problem sustaining attention

during sports and when carrying out assigned activities or tasks. Id. Ms. Webster also noted that

Plaintiff had a slight problem playing cooperatively with others, making and keeping friends,

expressing anger appropriately, and using language appropriate to the situation. Id. Ms. Webster

added that while Plaintiff’s behavior within the classroom is mostly appropriate, his behavior

outside the classroom is generally not appropriate. Id. at 161.

       Plaintiff’s fourth grade 2017–18 IEP report card noted that his math and English

competencies were improving, although he was still performing at a second-grade level. Id. at

224–29. Continuation of occupational therapy was recommended due to Plaintiff’s below

average visual motor and sensory processing abilities within the classroom environment. Id. The

report card also noted that Plaintiff continued to have significant delays in reading, math, and

written expression and that while he was gradually progressing towards his goals within the IEP,

the pace and environment of a general education classroom would impede his progress. Id.

       On March 6, 2018, Plaintiff’s teacher, Lisa Rosenbarker, filled out a Teacher

Questionnaire provided by the SSA. See id. at 197–203. Ms. Rosenbarker stated that Plaintiff


                                                  4
         Case 8:19-cv-00823-LEK Document 11 Filed 10/27/20 Page 5 of 15




was in fourth grade but his instructional reading and math levels were at second grade and his

written language level at first grade. Id. at 197. She noted that Plaintiff had a serious problem

“understanding school and content vocabulary,” reading and comprehending written material,

comprehending and doing math problems, understanding and participating in class discussions,

learning new material, recalling and applying previously learned material, and a very serious

problem comprehending oral instructions. Id. at 198–202.

       On a Testing Accommodation Decision-Making Tool for “Tests Read” attachment, it is

noted that even after explicit and systematic reading instruction, Plaintiff had difficulty decoding

print and his performance on print-based tasks improved when information was presented in

auditory formats. Id. at 205.

       C. ALJ Decision

       ALJ Morrison first found that Plaintiff had severe impairments including bilateral

sensorineural hearing loss with excellent speech recognition and a need for hearing aids, a

learning difficulty, attention deficit hyperactivity disorder (ADHD), and oppositional defiant

disorder (ODD). Id. at 14–16. ALJ Morrison then found that Plaintiff had less than marked

limitations in each of the six functional domains: (1) acquiring and using information, (2)

attending and completing tasks, (3) interacting and relating well with others, (4) the ability to

care for himself, (5) his health and physical well-being, and (6) moving about and manipulating

objects. Id. at 16–32. Based on these findings, the ALJ held that Plaintiff was not disabled and

not entitled to supplemental security income. Id. at 32–33.

       D. Appeal




                                                 5
         Case 8:19-cv-00823-LEK Document 11 Filed 10/27/20 Page 6 of 15




       Plaintiff appeals the ALJ’s evaluation of three of the six functional domains. Plaintiff

claims that he has at least marked limitations in (1) acquiring and using information, (2)

attending and completing tasks, and (3) interacting and relating with others. Plaintiff claims that

although the ALJ acknowledged many of Plaintiff’s limitations in these areas, he failed to

properly evaluate them with respect to each of these functional domains.

III.   STANDARD OF REVIEW

       A. ALJ Decision

       When a district court reviews an ALJ’s decision, it must determine whether the ALJ

applied the correct legal standards and whether his or her decision is supported by substantial

evidence in the record. See 42 U.S.C. § 405(g). Substantial evidence amounts to “more than a

mere scintilla,” and it must reasonably support the decision maker’s conclusion. Halloran v.

Barnhart, 362 F.3d 28, 31 (2d Cir. 2004) (quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)). A court will defer to the ALJ’s decision if it is supported by substantial evidence, “even

if [the court] might justifiably have reached a different result upon a de novo review.” Sixberry

v. Colvin, No. 12-CV-1231, 2013 U.S. Dist. LEXIS 134688, at *3 (N.D.N.Y. Sept. 20, 2013)

(quoting Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984)).

However, a court should not uphold the ALJ’s decision—even when there is substantial evidence

to support it—if it is based on legal error. See Bubnis v. Apfel, 150 F.3d 177, 181 (2d Cir. 1998).

       Courts have two options upon determining that the Commissioner’s decision was not

supported by substantial evidence. See McClain v. Barnhart, 299 F. Supp. 2d 309, 324 (S.D.N.Y.

2004), report and recommendation adopted, 2004 U.S. Dist. LEXIS 1177. If the administrative

record contains gaps, the court should remand for further development. See id. (citing Parker v.


                                                 6
         Case 8:19-cv-00823-LEK Document 11 Filed 10/27/20 Page 7 of 15




Harris, 626 F.2d 225, 235 (2d Cir. 1980)). “If, however, the record provides ‘persuasive proof of

disability and a remand for further evidentiary proceedings would serve no purpose,’ the court

may reverse and remand solely for the calculation and payment of benefits.” See McClain, 299

F.Supp.2d at 324 (quoting Gold v. Sec’y of Health, Education & Welfare, 463 F.2d 38, 44 (2d

Cir. 1972)).

       B. The Six Functional Domains

       To qualify for social security income (SSI), a child under the age of eighteen must have

“a medically determinable physical or mental impairment which results in marked and severe

functional limitations and which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months. 42 U.S.C. § 1382c(a)(3)(C).

The Social Security Regulations provide a three-step sequential analysis to determine whether a

child is disabled and therefore eligible for SSI. Hamedallah ex rel. E.B. v. Astrue, 876 F. Supp.

2d 133, 140 (N.D.N.Y. 2012). First, the ALJ is to consider whether the child is engaged in

“substantial gainful activity.” Id. Second, the ALJ considers whether the child has a medically

determinable impairment that is severe. Id. Third, if the ALJ finds a severe impairment, he must

then consider whether the impairment medically or functionally equals a disability listed in the

regulatory “Listing of Impairments.” Id., 20 C.F.R. § 416.924(c)–(d).

       To demonstrate functional equivalence to a disability, the child must exhibit a “marked”

limitation in two of six functional domains, or an “extreme” limitation in one of the domains.

The domains are 1) the child’s ability to acquire and use information, 2) the child’s ability to

attend and complete tasks, 3) the child’s ability to interact and relate with others, 4) the child’s




                                                  7
         Case 8:19-cv-00823-LEK Document 11 Filed 10/27/20 Page 8 of 15




ability to move about and manipulate objects, 5) the child’s ability to care for himself, and 6) the

child’s health and physical well-being. 20 C.F.R. § 416.926(b)(1).

       A child has a “marked” limitation if the impairment “interferes seriously with [the

child’s] ability to independently initiate, sustain, or complete activities.” 20 C.F.R. §

416.926(e)(2)(i). An “extreme” limitation exists when the impairment “interferes very seriously

with [the child’s] ability to independently initiate, sustain, or complete activities.” 20 C.F.R. §

416.926(e)(3)(i).


IV.    DISCUSSION

       Only the ALJ’s evaluation of three out of the six functional domains at step three are on

appeal. Pl.’s Br. at 3. At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that functionally equaled a disability, because Plaintiff did not have

a marked limitation in any of the six functional domains. Id. at 16–32. For the reasons below, the

Court finds that the ALJ failed to properly weigh evidence regarding Plaintiff’s ability to acquire

and use information and attend and complete tasks. Because the ALJ’s findings for these two

domains are not supported by substantial evidence, the Court remands the case so that the

Commissioner can further develop the record.

       A. Acquiring and Using Information

       Substantial evidence does not support the ALJ’s finding that Plaintiff does not exhibit a

marked limitation in acquiring and using information. In assessing this domain, the ALJ must

consider how well a child acquires or learns information and how well he can use the

information he has learned. 20 C.F.R. § 416.926a(g). For children Plaintiff’s age, SSA

regulations provide:

                                                  8
             Case 8:19-cv-00823-LEK Document 11 Filed 10/27/20 Page 9 of 15




                 When you are old enough to go to elementary and middle school, you
                 should be able to learn to read, write, and do math, and discuss
                 history and science. You will need to use these skills in academic
                 situations to demonstrate what you have learned; e.g., by reading
                 about various subjects and producing oral and written projects,
                 solving mathematical problems, taking achievement tests, doing
                 group work, and entering into class discussions. You will also need
                 to use these skills in daily living situations at home and in the
                 community (e.g., reading street signs, telling time, and making
                 change). You should be able to use increasingly complex language
                 (vocabulary and grammar) to share information and ideas with
                 individuals or groups, by asking questions and expressing your own
                 ideas, and by understanding and responding to the opinions of others.

20 C.F.R. § 416.926a(g)(2)(iv).

        An analysis of this domain should discuss school records and non-medical evidence

provided by a teacher, who works with a child on a daily basis and observes them in a social

setting with peers and adults. Hamedallah, 876 F. Supp. 2d at 146–47. Examples of limitations in

this domain can include the child having difficulty remembering what was learned in school the

day before, not using language appropriate for their age, and struggling with following simple

instructions. 20 C.F.R. § 416.926a(g)(3).

        Here, the ALJ found that Plaintiff had a “less than marked” limitation in this domain. R.

at 25–26. The ALJ concluded:

                 [C]onsideration of the entirety of the claimant’s record reveals that
                 he does not have marked or extreme limitations in this functional
                 area. Inconsistent with [the father’s] testimony of a designation of
                 “mental retard[ation],” the claimant’s Psychoeducational Assessment
                 did not reveal any borderline intellectual functioning scoring. . . .
                 This test . . . displayed low average range verbal ability, cognitive
                 efficiency and reading/math abilities, but average thinking ability.
                 The claimant also had some cognitive weakness in his short/long-
                 term memory and processing speed. Yet, on the Test of Expressive
                 Language . . . he achieved average scores.

Id. at 25.

                                                  9
            Case 8:19-cv-00823-LEK Document 11 Filed 10/27/20 Page 10 of 15




        Although the ALJ acknowledged Plaintiff’s limitations, he failed to properly evaluate

them with regard to this factor. Average test scores should be acknowledged, but they are not

dispositive. See Carballo ex rel. Cortes v. Apfel, 34 F. Supp. 2d 208, 218 (S.D.N.Y. 1999) (“A

child of normal intelligence can also be cognitively impaired if some condition other than a low

IQ severely affects the child’s ability to progress in the skills involved in reading, writing and

arithmetic.”); Vazquez ex rel. J.V. v. Colvin, No. 13-CV-6372P, 2015 WL 1241251, at *19

(W.D.N.Y. Mar. 18, 2015) (“IQ scores alone do not constitute substantial evidence supporting

the ALJ’s determination of less than marked impairments.”). The ALJ failed to assign weight to

Plaintiff’s teachers’ statements noting Plaintiff had serious, and very serious, problems with

multiple activities relating to acquiring and using information. See e.g., R. at 198. In addition,

the ALJ used Plaintiff’s Progress Report as evidence that Plaintiff had less than a marked

limitation in this domain. Id. at 25. However, the ALJ did not acknowledge that this Progress

Report detailed goals of Plaintiff’s IEP and did not compare him to his peers that did not have

impairments. See F.M. v. Astrue, No. 08-CV-4430, 2009 WL 2242134, at *9 (“[G]ood

performance in a special education setting does not mean that [claimant is] functioning at the

same level as other children [his] age who do not have impairments. . . . [T]he fact that

[claimant] has improved [as noted in his IEP report] is insufficient to support a finding that

[claimant]’s functional limitations are not marked.”); Hamedallah, 876 F. Supp. 2d at 147

(holding that a finding of less than marked limitation is unsupported by substantial evidence

when the ALJ fails to consider the child’s improvements were in a structured special education

setting).




                                                 10
        Case 8:19-cv-00823-LEK Document 11 Filed 10/27/20 Page 11 of 15




       As it currently stands, substantial evidence does not support the ALJ’s finding that

Plaintiff does not exhibit a marked limitation in acquiring and using information. Although the

ALJ did mention relevant evaluations relating to this domain, he failed to properly analyze and

weigh these evaluations. On remand, the Commissioner should develop the record further to

properly evaluate the progress report, teacher’s comments, and other relevant documents within

Plaintiff’s record and weigh them against his test scores.

       B. Attending and Completing Tasks

       Substantial evidence does not support the ALJ’s finding that Plaintiff does not exhibit a

marked limitation in attending and completing tasks. This domain gauges how well a child is

able to focus and maintain attention. 20 C.F.R. § 416.926a(h). For children of Plaintiff’s age, the

regulations provide:

               When you are of school age, you should be able to focus your
               attention in a variety of situations in order to follow directions,
               remember and organize your school materials, and complete
               classroom and homework assignments. You should be able to
               concentrate on details and not make careless mistakes in your work
               (beyond what would be expected in other children your age who do
               not have impairments). You should be able to change your activities
               or routines without distracting yourself or others, and stay on task and
               in place when appropriate. You should be able to sustain your
               attention well enough to participate in group sports, read by yourself,
               and complete family chores. You should also be able to complete a
               transition task (e.g., be ready for the school bus, change clothes after
               gym, change classrooms) without extra reminders and
               accommodation.

20 C.F.R. § 416.926a(h)(2)(iv).

       Some examples of limited functioning include: (1) being easily startled, distracted, or

overreactive to sounds, sights, movements, or touch, (2) being slow to focus on or fail to

complete activities of interest, (3) becoming repeatedly sidetracked from activities or frequently

                                                 11
        Case 8:19-cv-00823-LEK Document 11 Filed 10/27/20 Page 12 of 15




interrupting others, and (4) being easily frustrated and giving up on tasks. 20 C.F.R. §

416.926a(h)(3). A marked limitation will interfere seriously with an individual’s ability to

initiate, sustain or complete activities, and limit day-to-day functioning. 20 C.F.R. §

416.926a(e)(2).

       The ALJ acknowledged that Plaintiff “may exhibit some task persistence.” R. at 27.

However, because he was recently prescribed ADHD/ODD medications which would

presumably increase his focus and reduce his symptoms, and because he did not “appear to

disrupt the learning of his classmates,” the ALJ found that Plaintiff had less than marked

limitations for this domain. Id.

       Here, the ALJ improperly discounted much of Plaintiff’s evidence demonstrating

limitations in this domain; and although the ALJ noted that Plaintiff had poor focus and other

symptoms indicating a limitation in this domain, the ALJ assumed these would be alleviated with

Plaintiff’s medication. As with the previous factor, the ALJ failed to evaluate and assign weight

to Plaintiff’s behavior modification plans by Ms. Webster and his “serious” and “very serious”

problems with focusing and accomplishing tasks. See e.g., id. at 158–65. The ALJ similarly cited

Plaintiff’s Progress Reports while failing to acknowledge that they were for his IEP and did not

compare Plaintiff to his peers without impairments. Id. at 27.

       As in the first domain, substantial evidence does not support the ALJ’s finding that

Plaintiff does not exhibit a marked limitation in attending and completing tasks. The ALJ failed

to evaluate Plaintiff’s behavior modification strategies and reports detailing Plaintiff’s

difficulties in paying attention and carrying out tasks. Furthermore, the ALJ assigned undue

weight to the supposed effects of Plaintiff’s new ADHD/ODD medications. See Archer ex rel.


                                                 12
        Case 8:19-cv-00823-LEK Document 11 Filed 10/27/20 Page 13 of 15




J.J.P. v. Astrue, 910 F. Supp. 2d 411, 424 (N.D.N.Y. 2012) (“[T]he fact that [claimant] had

begun taking ADHD medication in June 2009 did not mean the medication would necessarily be

effective in treating her. The record contains no medical account of the effectiveness of Focalin

XR in decreasing the severity of [claimant’s] impairments.”); cf. Hamedallah, 876 F. Supp. 2d at

149 (holding that ALJ’s finding of no marked limitation in attending and completing tasks was

not supported by substantial evidence when the ALJ ignored teacher’s observations and instead

relied upon the “lack of any medication to treat ADHD as a basis for his conclusion that

[claimant] has ‘only a less than marked limitation in this domain.’”). The fact that Plaintiff is

being treated for ADHD and ODD may show precisely how severely he is limited by these

disorders. On remand, the Commissioner should develop the record further in order to properly

evaluate Plaintiff’s record with respect to this domain.

       C. Interacting and Relating with Others

       The ALJ’s finding that Plaintiff does not exhibit a marked limitation in interacting and

relating with others is supported by substantial evidence. This domain considers how well the

child initiates and sustains emotional connections with others, develops and uses the language of

his community, cooperates with others, complies with rules, responds to criticism, and respects

and takes care of the possessions of others. 20 C.F.R. § 416.926a(i). For children Plaintiff’s age,

SSA regulations provide:

               When you enter school, you should be able to develop more lasting
               friendships with children who are your age. You should begin to
               understand how to work in groups to create projects and solve
               problems. You should have an increasing ability to understand
               another’s point of view and to tolerate differences. You should be
               well able to talk to people of all ages, to share ideas, tell stories, and
               to speak in a manner that both familiar and unfamiliar listeners
               readily understand.

                                                  13
        Case 8:19-cv-00823-LEK Document 11 Filed 10/27/20 Page 14 of 15




20 C.F.R. § 416.926a(i)(2)(iv).

       Limitations in this domain can include the child having difficulty cooperating with

others, having difficulty playing games or sports with rules, and having difficulty

communicating with others. 20 C.F.R. § 416.926a(i)(3).

       Here, the ALJ properly weighed Plaintiff’s ability to maintain friendships and

communicate within the classroom against Plaintiff’s tendency to “become inappropriate outside

the classroom” and his “serious problems in following rules.” R. at 28–29. Plaintiff

acknowledges in his appeal that he can speak to others and be understood, although he

sometimes has difficulties making sense of that communication. Pl.’s Br. at 21. The evidence in

the Record demonstrating Plaintiff’s abilities and difficulties with respect to this domain was

properly acknowledged and evaluated by the ALJ. See e.g., Johnson v. Astrue 563 F. Supp. 2d

444, 459–60 (S.D.N.Y. 2008) (“Thus, while a good portion of the record shows that [claimant]

has difficulty forming and maintaining healthy friendships among his peers, it was not

unreasonable for the ALJ to balance this evidence against . . . the evidence that he is sometimes

socially successful among his peers, in drawing the conclusion that any impairment [claimant]

has in this domain is not greater than moderate.”). Although there may be evidence in favor of

Plaintiff, the ALJ’s finding that Plaintiff is not markedly limited in interacting and relating with

others is supported by substantial evidence.

V.     CONCLUSION

       Accordingly, it is hereby:




                                                 14
            Case 8:19-cv-00823-LEK Document 11 Filed 10/27/20 Page 15 of 15




        ORDERED, that the decision denying Plaintiff’s application for supplemental security

income is REMANDED to the Commissioner for further proceedings consistent with the above;

and it is further

        ORDERED, that the Clerk of the Court shall serve a copy of this Memorandum-

Decision and Order on all parties in accordance with the local rules.

        IT IS SO ORDERED.3


DATED:           October 27, 2020
                 Albany, New York




        3
        Due to the delays and disruptions caused by the COVID-19 pandemic, some
cases/motions were not disposed of prior to the end of the reporting period.

                                                15
